Citation Nr: 1435515	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  09-46 685A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected disabilities.  

2. Entitlement to a disability evaluation in excess of 30 percent for the service-connected residuals of a bilateral spontaneous pneumothorax.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Nigam, Counsel



INTRODUCTION

The Veteran served on active duty from April 1968 to January 1971.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The Veteran was scheduled to present testimony at a videoconference hearing before a Veterans Law Judge (VLJ) in March 2012.  However, the Veteran failed to report to the hearing.  As the record does not contain further explanation as to why the Veteran failed to report to the hearing, or a request to reschedule the hearing, the Board deems the Veteran's request for such a hearing to be withdrawn.  See 38 C.F.R. § 20.704(e) (2013).  

A claim for service connection for a psychiatric disorder encompasses all acquired psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board has characterized the Veteran's claim to include all diagnosed psychiatric disorders.  

In June 2012, the Board, inter alia, reopened the claim for service connection for an acquired psychiatric disorder, and remanded the claims for service connection for an acquired psychiatric disorder and for an increased rating for service-connected residuals of a bilateral spontaneous pneumothorax, to include obtaining any outstanding private and VA treatment records, and scheduling a VA examination and medical opinion.  There has been substantial, if not full, compliance with the Board's remand directives to schedule a VA psychiatric examination.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999).  The Board also denied an increased rating claim for a service-connected right rib disability.  Thus, this matter is no longer before the Board.  

As noted in the June 2012 Board remand, in a December 2009 statement, the Veteran requested an increased rating for his service-connected thoracic kyphosis.  This claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

In evaluating this case, the Board reviewed the physical and virtual VA claims file to ensure a complete assessment of the evidence.  

The issue of entitlement to an increased rating for the service-connected residuals of bilateral pneumothorax is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

The preponderance of the evidence shows that the Veteran's acquired psychiatric disorder is not etiologically related to his military service, nor is it caused or aggravated by service-connected disabilities.  


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107(b) (West 2002); 38 U.S.C.A. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  

The duty to notify was satisfied by way of March 2006, May 2007, and August 2007 letters, sent prior to the November 2007 rating decision, which informed the Veteran of his duty and the VA's duty for obtaining evidence.  These letters included notice of the type of evidence necessary to establish a disability rating or effective date for the disability under consideration, pursuant to the recent holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  Also, they contained information regarding claims for secondary service connection.  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service treatment records, VA and private treatment records, and lay statements have been obtained.  

A VA medical opinion will be considered adequate if it (1) is based upon consideration of the Veteran's prior medical history, (2) describes the disability in sufficient detail so that the Board's "'evaluation of the claimed disability will be a fully informed one,'" Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)), and (3) "supports its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Board finds that the recently obtained July 2012 VA examination report is adequate because the examiner discussed the Veteran's medical history, described the claimed disorder in sufficient detail, and supported all conclusions with analysis and, where possible, objective test results.  

The Veteran has been given ample opportunity to present evidence and argument in support of his claim.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2013).  

 Analysis

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and degree of his recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Service connection

The Veteran contends that he currently has an acquired psychiatric disorder, including anxiety and depression, that is related to his service and/or to his service-connected disabilities.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

If psychoses becomes manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred or aggravated during active service, even though there is no evidence of psychoses during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In this case, neither the clinical nor lay record show that the Veteran experienced psychoses manifested to a degree of 10 percent within one year of his separation from active service.  In fact, a May 1971 VA examination report shows that the Veteran did not report any psychiatric symptoms, and was not diagnosed with psychoses within one year of his discharge from service.  However, disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2013).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439 (1995).  

Following a thorough review of the record, the Board finds that the preponderance of the evidence shows that the Veteran's acquired psychiatric disorder is not related to service or to an incident of service origin, nor is it caused or aggravated by service-connected disabilities.  Thus, service connection is denied.  

The Board concedes that the Veteran has current diagnosis of an acquired psychiatric disorder.  Starting in September 2001, VA treatment records show the Veteran complained of and was diagnosed with depression, anxiety and mood disorder secondary to medical conditions.  Also, starting in 1998, VA treatment records show that the Veteran was treated for alcohol and drug abuse for more than 20 years.  In September 2000, he was diagnosed with and treated for chronic spinal pain and was offered mental health treatment, which he declined.  

Service treatment records reflect that in September 1968 the Veteran was referred to the mental health clinic, and that in August 1968 he was prescribed Ritalin because he was falling asleep in class in the morning and did not drink, nor did he want to drink, coffee but had been threatened with disciplinary action; in November 1968 he was prescribed Librium.  These records are without findings of complaints of psychiatric symptoms, or a diagnosed psychiatric disorder, and there is no competent, credible and probative evidence linking a current acquired psychiatric disorder to the Veteran's military service.  To the extent the Veteran implies such a relationship, although lay persons are competent to provide opinions on some medical issues, the etiological relationship between any symptoms in service and a current acquired psychiatric disorder falls outside the realm of common knowledge of a lay person.  Kahana, 24 Vet. App. at 435; Jandreau, 492 F.3d at 1377 n.4.

Further, the acquired psychiatric disorder was not caused or aggravated by service-connected disabilities.  The Veteran is service connected for the residuals, bilateral spontaneous pneumothorax; thoracic kyphosis, claimed as scoliosis associated with residuals, bilateral spontaneous pneumothorax; rib pain associated with residuals, bilateral spontaneous pneumothorax; and residual scar, right-sided thoracotomy associated with residuals, bilateral spontaneous pneumothorax.  In an October 2004 statement, the Veteran reported that his depression and anxiety were secondarily related to chronic pain associated with his service-connected disabilities.  

During a VA psychiatric examination in November 2003, the Veteran reported that he served in the Army between 1968 and 1971 as an X-ray technician, and denied combat experience.  He filed a claim for service connection for posttraumatic stress disorder (PTSD) based on his experiencing pneumothorax in the military.  The examiner noted current diagnoses of depressive disorder, not otherwise specified (NOS), anxiety disorder NOS, marijuana dependence, and a history of polysubstance abuse.  The examiner diagnosed the Veteran with depressive disorder NOS, marijuana dependence, and history of polysubstance abuse.  The examiner opined that the Veteran did not meet the DSM-IV criteria for PTSD, observing that the Veteran was not exposed to any trauma while in the military.  The examiner noted that the Veteran had some symptoms of depression, irritability, and sleep disturbance that seemed to be related to his hip disorder and to his back pain; however, it was also noted that at least of equal contribution was the fact that the Veteran was smoking marijuana two to three times a day and using cocaine on an undisclosed basis.  The examiner opined that the Veteran's drug use could also be contributing to his current symptoms, and concluded that the confounding substance abuse issues made the etiology of the psychiatric symptoms unclear.  

In May 2005, the Veteran underwent a second VA psychiatric examination.  Here, he was diagnosed with cannabis dependence, cocaine dependence, alcohol dependence in remission, depressive disorder NOS, and subclinical depressive symptoms while on antidepressant medication.  The Veteran was found to have mild to moderate subclinical symptoms of depression that were in some part related to medical problems but also confounded by ongoing daily marijuana use and cocaine use 2 to 3 times per week.  The examiner opined that he was unable to determine the relative contributions of medical problems to depression and anxiety due to the confounding daily pot use and cocaine use 2 to 3 times a week; thus, the question of whether the Veteran's depression and anxiety were secondary to thoracic kyphosis was not determinable due to confounding cannabis use and cocaine use.  

A January 2006 VA treatment record from "Dr. A." shows an opinion that the Veteran has depression secondary to thoracic scoliosis and kyphosis.  This opinion is of limited probative value because it is a conclusory statement without any explanation.  Moreover, Dr. A. does not address the Veteran's long history of substance abuse issues.  

A July 2006 VA medical opinion by the November 2003 examiner reveals findings that, due to the ongoing substance abuse which could contribute to the Veteran's depressive symptoms, as well as the avascular necrosis of the hips, which is clearly contributing to present pain concerns, the examiner did not have enough evidence to conclude that the Veteran's depression is secondary to the thoracic kyphosis.  The examiner concluded that the Veteran's pain conditions (not all of which were service connected) and substance abuse (alcohol, marijuana, and cocaine) were all contributing to the depression, but that it was not possible to assign any percentage to one factor without resorting to mere speculation.  

A September 2007 VA psychiatric examination report shows the Veteran was diagnosed with depression NOS, marijuana and cocaine dependence, alcohol dependence, and narcotic abuse.  The examiner opined that it is less likely than not that the Veteran's currently diagnosed depression NOS is secondary to or due to his service-connected spine and pneumothorax medical conditions.  The examiner explained that the Veteran's depression was related to his service-connected medical disorders, but was not due to or secondary to these issues.  Furthermore, the Veteran's long history of chronic alcohol and other drug abuse and dependence issues further complicated the opinion, and it was the examiner's belief that the Veteran continued to use and abuse of various substances despite reporting to the examiner that he did not.  When the Veteran was asked what made him depressed, he listed many life stressors, such as work and bills, family issues, his chronic pain in general, which includes service-connected pain issues but also includes nonservice-connected pain issues, and his ongoing use and abuse of alcohol and other drugs.  

Most recently, during a July 2012 VA psychiatric examination, the Veteran was diagnosed with polysubstance dependence and with substance induced mood disorder.  The examiner noted that the Veteran had a long history of marijuana, cocaine and alcohol use, often daily, and that the Veteran met the diagnostic criteria for substance-induced mood disorder, noting periods of depression and anxiety in the past, related to his long history of polysubstance dependence.  The examiner noted that when treated in September 2009, a depression screening revealed findings suggestive of severe depression.  An August 2010 VA treatment record reflected the Veteran's report that he felt overwhelmed by bills, poor business, the state of the economy and of the world, and noted that he and his girlfriend were having conflicts.  A June 2012 depression screening was suggestive of mild depression.  The examiner opined that it was less likely than not that the Veteran's substance-induced mood disorder with anxiety and depression was caused or aggravated by his service-connected disorders.  The examiner observed that the Veteran had attributed his depression in the past and currently to numerous factors, including bad roads, his girlfriend who yells at him, the economy, people in general, bills, and at times chronic pain issues.  The Veteran did not report any significant anxiety or depression during the examination, other than his consistently bad mood in dealing with numerous situational stressors.  The examiner noted that previously the Veteran reported symptoms of depression, irritability and anxiety, but that they were confounded by his polysubstance abuse.  

The Board finds the July 2012 VA examiner's opinion to be the most probative evidence in determining the etiology of the Veteran's acquired psychiatric disorder, especially when weighed against the January 2006 VA medical opinion of Dr. A., insofar as the July 2012 opinion is supported by detailed explanations and rationale supported by the medical and lay record.  The Board finds the examiner's explanation that the acquired psychiatric disorder was caused by a number of situational stressors to be well-reasoned and supported by the clinical record.  

The Board finds that the November 2003, May 2005, July 2006, and September 2007 VA examiners' opinions to be of little probative value VA regulations provide that service connection may not be based on a resort to speculation or even remote possibility.  See 38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence which merely indicates that the alleged disorder "may or may not" exist or "may or may not" be related, is too speculative to establish the presence of the claimed disorder or any such relationship).  These examiners expressed uncertainty in their opinions as to the etiology of the acquired psychiatric disorder.  Thus, the Board accords these opinions little probative weight.

The Board has considered the Veteran's statements made in support of his claim.  However, he has not demonstrated any specialized knowledge or expertise to indicate he is capable of rendering a competent medical opinion.  Although lay persons are nonetheless competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of acquired psychiatric disorder, including any relationship to service-connected disabilities, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Therefore, the Veteran's statements are not competent evidence of a medical nexus between his acquired psychiatric disorder and his service-connected disabilities.  

In sum, the Board finds that the most probative evidence fails to link the Veteran's acquired psychiatric disorder to service, or to his service-connected disabilities.  Accordingly, the benefit of the doubt doctrine does not apply, and service connection for this disorder is not warranted.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  


ORDER

Service connection for an acquired psychiatric disorder is denied.  



REMAND

In the June 2012 remand, the Board directed that the AOJ make every effort to obtain the results of the September 2007 VA pulmonary function test (PFT), which was performed in connection with a September 2007 VA respiratory examination, and that if the PFT did not contain DLCO (SB) results, that the examiner who performed the September 2007 VA respiratory examination should be requested to provide a rationale as to why they were not included.  In a June 2012 Formal Finding of Unavailability, the RO determined that there was a negative response for the results of the September 2007 PFT.  However, the AOJ failed to obtain a clarifying medical opinion from the September 2007 VA examiner.  For these reasons, an additional opinion must be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); see also Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. App. 141 (1999).  

Accordingly, the case is REMANDED for the following action:

1. Return the case to the VA examiner who performed the September 2007 VA respiratory examination and obtain a clarifying medical opinion that explains why the accompanying September 2007 pulmonary function test did not contain DLCO (SB) results.  

2. Thereafter, and after undertaking any additional development deemed necessary, the RO must readjudicate the issue on appeal.  If the benefit sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a supplemental statement of the case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


